DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

        Claim(s) 1-2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganapathiappan et al (US 2019/0224809) in view of Kawasaki et al (US 2011/0287247)
   Ganapathiappan discloses a method for polishing a semiconductor substrate (page 32, para 0235), the method comprising the following:
 attaching a polymer-polymer composite polishing pad 200 to a polishing device (page 7, para 0073, fig. 2C), the polymer-polymer polishing pad having a polishing layer 206c, the polishing layer having a polishing surface for polishing or planarizing the substrate (page 7, para 0074-0075, fig. 2C), a polymeric matrix forming the polishing layer, the polymer matrix being a first polymer, the first polymer being hydrophilic (page 13, para 0110, page 15, para 0127-0128), the first polymer having a surface roughness of 10 µm (page 5, para 0060), and the first polymer not being a fluoropolymer ( page 13, para 0110), and cationic polyvinyl 204 comprises tetrafluoroborate/ fluoropolymer particles embedded in the polymeric matrix, the cationic fluoropolymer particles having nitrogen-containing end groups, the nitrogen-containing end groups concentrating at the surface of the cationic fluoropolymer particles ( page 11, para 0098, page 12, para 0105-0106, page 13, para 0109-0110, page 15, para 0128-0129), the cationic fluoropolymer particles having a cationic zeta potential ( page 4, para 0051)
 applying a slurry to the polymer-polymer composite polishing pad, the slurry containing silica particles (page 19, para 0153-0154), which reads on the slurry containing anionic particles since the applicants disclose that “present invention were used in conjunction with a cationic ceria-containing slurries. When an anionic silica-containing slurry was used, no such improvement resulted” on page 21 of the instant specification 
rubbing the polymer-polymer composite polishing pad against the substrate to polish 
 the substrate with the fluoropolymer particles interacting with the anionic particles to increase polishing removal rate of the substrate (page 9, para 0086, page 19, para 0153-0154)
  Unlike the instant claimed invention as per claim 1, Ganapathiappan fails to specifically disclose the first polymer being hydrophilic as measured with distilled water at a pH of 7 after soaking in distilled water for five minutes and the cationic fluoropolymer particles having a cationic zeta as measured in distilled water at a pH of 7
 Kawasaki discloses a process for producing composite particles comprises the step of measuring the zeta potential of organic polymer particles after soaking the particles in distilled water at a pH of 7 for ten minutes (page 9, para 0115, page 11, para 0135, page 13, para 0144)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have measured the polymer and the cationic fluoropolymer particles in the method of Ganapathiappan by employing conventional techniques involving measuring the zeta potential of polymer particles after soaking the particles in distilled water at a pH of 7 for five minutes to obtain hollow particles in which aggregates are little as taught in Kawasaki ( page 1, para 0009)
  Regarding claim 2, the modified reference of Ganapathiappan would have disclosed that polishing occurs with the fluoropolymer particles having a positive zeta potential and the polymer matrix having a negative zeta potential (page 4, para 0051)
Regarding claim 5, the modified reference of Ganapathiappan would have disclosed that the cationic polyvinyl 204 comprises tetrafluoroborate/the cationic fluoropolymer particles increase friction between the polymer-polymer composite polishing pad and the substrate to enhance/increase substrate removal rate (page 19, para 00153-00154)

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganapathiappan et al (US 2019/0224809) in view of Kawasaki et al (US 2011/0287247) as applied to claims 1-2, 5 above and further in view of Li et al (US 8,684,793)
      The features of claim 1 are set forth in paragraph 2 above. Regarding claims 3-4, the modified reference of Ganapathiappan would have disclosed that the polishing occurs with the slurry containing silica particles to increase substrate removal rate and to reduce the common wafer-to wafer removal rate deviation/ to decrease polishing defects (page 19, para 0154). However, Ganapathiappan and Kawasaki fails to specifically disclose the limitation of wherein the polishing occurs at a pH above the isoelectric pH of the silica particles 
 Li discloses a CMP method comprises a step of polishing a substrate wherein the polishing occurs at a pH of 8-9 (col 5, lines 1-10), which reads on wherein the polishing occurs at a pH above the isoelectric pH of the silica particles since the applicants disclose that “ Since the silica particles have an isoelectric pH of ~2.2; the consequence is that they have a high negative charge at the slurry pH” on page 3 of the instant specification 
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ganapathiappan and Kawasaki by performing the polishing at a pH of 8-9/a pH above the isoelectric pH of the silica particles to achieve desired high removal rate as taught in Li (col 4, lines 25-32)

Claim(s) 6-7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganapathiappan et al (US 2019/0224809) in view of Kawasaki et al (US 2011/0287247) and further in view of Ronay (US 2005/0042976)
  Ganapathiappan discloses a method for polishing or planarizing a semiconductor substrate (page 32, para 0235), the method comprising the following:
   attaching a polymer-polymer composite polishing pad 200 to a polishing device (page 7, para 0073, fig. 2C), the polymer-polymer polishing pad having a polishing layer 206c, the polishing layer having a polishing surface for polishing or planarizing the substrate (page 7, para 0074-0075, fig. 2C), a polymeric matrix forming the polishing layer, the polymer matrix being a first polymer, the first polymer being hydrophilic (page 13, para 0110, page 15, para 0127-0128), the first polymer having a surface roughness of 10 µm (page 5, para 0060), and the first polymer not being a fluoropolymer ( page 13, para 0110), and cationic polyvinyl 204 comprises tetrafluoroborate/ fluoropolymer particles embedded in the polymeric matrix, the cationic fluoropolymer particles having nitrogen-containing end groups, the nitrogen-containing end groups concentrating at the surface of the cationic fluoropolymer particles ( page 11, para 0098, page 12, para 0105-0106, page 13, para 0109-0110, page 15, para 0128-0129), the cationic fluoropolymer particles having a cationic zeta potential ( page 4, para 0051)
   applying a slurry to the polymer-polymer composite polishing pad, the slurry containing silica particles (page 19, para 0153-0154), which reads on the slurry containing anionic particles since the applicants disclose that “present invention were used in conjunction with a cationic ceria-containing slurries. When an anionic silica-containing slurry was used, no such improvement resulted” on page 21 of the instant specification 
   rubbing the polymer-polymer composite polishing pad against the substrate to polish 
 the substrate with the fluoropolymer particles interacting with the anionic particles to increase polishing removal rate of the substrate (page 9, para 0086, page 19, para 0153-0154)
  Unlike the instant claimed invention as per claim 6, Ganapathiappan fails to specifically disclose: the first polymer being hydrophilic as measured with distilled water at a pH of 7 after soaking in distilled water for five minutes, the cationic fluoropolymer particles having a cationic zeta as measured in distilled water at a pH of 7 and cationic polyvinylfluoride embedded in the polymeric matrix
  Kawasaki discloses a process for producing composite particles comprises the step of measuring the zeta potential of organic polymer particles after soaking the particles in distilled water at a pH of 7 for ten minutes (page 9, para 0115, page 11, para 0135, page 13, para 0144)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have measured the polymer and the cationic fluoropolymer particles in the method of Ganapathiappan by employing conventional techniques involving measuring the zeta potential of polymer particles after soaking the particles in distilled water at a pH of 7 for five minutes to obtain hollow particles in which aggregates are little as taught in Kawasaki ( page 1, para 0009)
 Ronay discloses a polishing pad that contains organic fluoropolymers such as polyvinylidene fluoride (PVDF), poly(tetrafluoroethylene) (page 2, para 0023)
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included known solid lubricant such as cationic polyvinylfluoride in the method of Ganapathiappan to enhance the topological selectivity of the planarizing pad as taught in Ronay (page 2, para 0023)
Regarding claim 7, the modified reference of Ganapathiappan would have disclosed that polishing occurs with the fluoropolymer/polyvinylfluoride particles having a positive zeta potential and the polymer matrix having a negative zeta potential (page 4, para 0051)
Regarding claim 10, the modified reference of Ganapathiappan would have disclosed that the cationic fluoropolymer particles/polyvinylfluoride increase friction between the polymer-polymer composite polishing pad and the substrate to enhance/increase substrate removal rate (page 19, para 00153-00154)

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganapathiappan et al (US 2019/0224809) in view of Kawasaki et al (US 2011/0287247) and Ronay (US 2005/0042976) as applied to claims 6-7, 10 above and further in view of Li et al (US 8,684,793)
The features of claim 6 are set forth in paragraph 4 above. Regarding claims 8-9, the modified reference of Ganapathiappan would have disclosed that the polishing occurs with the slurry containing silica particles to increase substrate removal rate and to reduce the common wafer-to wafer removal rate deviation/ to decrease polishing defects (page 19, para 0154). However, Ganapathiappan, Kawasaki and Ronay fails to specifically disclose the limitation of wherein the polishing occurs at a pH above the isoelectric pH of the silica particles
Li discloses a CMP method comprises a step of polishing a substrate wherein the polishing occurs at a pH of 8-9 (col 5, lines 1-10), which reads on wherein the polishing occurs at a pH above the isoelectric pH of the silica particles since the applicants disclose that “ Since the silica particles have an isoelectric pH of ~2.2; the consequence is that they have a high negative charge at the slurry pH” on page 3 of the instant specification 
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ganapathiappan, Kawasaki and Ronay by performing the polishing at a pH of 8-9/a pH above the isoelectric pH of the silica particles to achieve desired high removal rate as taught in Li (col 4, lines 25-32)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713